


Exhibit 10.1
[idexlogo.jpg]
 

Plan:     IDEX Corporation Incentive Award Plan
As Amended and Restated effective April 6, 2010
IDEX CORPORATION
PERFORMANCE SHARE UNIT AWARD AGREEMENT
Effective on the Grant Date, you have been granted Performance Share Units (the
"Performance Units") providing you the entitlement to receive a share of IDEX
Corporation (the "Company" or "IDEX") Common Stock for each Performance Unit
that is earned and vested, in accordance with the provisions of this Agreement
and the provisions of the IDEX Corporation Incentive Award Plan, as Amended and
Restated effective April 6, 2010 (the "Plan"), which is incorporated herein by
this reference and made a part of this Agreement.
The number of Performance Units granted, represents a target number of shares
that may be earned based upon satisfaction of the target Performance Goal as set
forth on Schedule A (the "Target Award"). The actual number of Performance Units
earned and vested may be greater or less than the Target Award, or even zero and
will be determined based on the Company's actual performance level achieved as
set forth on Schedule A.
In addition to the Performance Units, you are also entitled to receive Dividend
Equivalents on each Performance Unit actually earned and vested equal to the
amount of dividend which would have been paid on a share of Common Stock for
which a record date falls during the Performance Period, without interest
thereon. If the dividend on Common Stock is paid in property other than cash,
the Compensation Committee in its sole and absolute discretion will determine
the fair market value of such property for purposes of paying the Dividend
Equivalents.
The "Performance Period" for the Performance Units is the three year period
beginning January 1 (“Beginning Date”) and ending December 31 (“End Date”) as
set forth on Schedule A, except as otherwise provided below.
In the event of the termination of your service to the Company or any
corporation or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned by the Company (its "Subsidiary"), prior
to the End Date for any reason, whether such termination is occasioned by you,
by the Company or a Subsidiary, with or without cause or by mutual agreement
("Termination of Service"), your right to earn or vest in your Performance Units
and Dividend Equivalents will terminate effective as of the date of Termination
of Service and your Performance Units and all Dividend Equivalents thereon will
be automatically cancelled and forfeited. If your employment or service is in a
jurisdiction which requires under applicable statute or common law a notice
period for termination or a period of pay in lieu of such notice (each, the
"Notice Period"), you have no rights to earn or vest in your Performance Units
or to receive Dividend Equivalents during the Notice Period.
Notwithstanding the foregoing, the Performance Units and any Dividend
Equivalents thereon shall be fully vested upon your Termination of Service by
reason of death, Disability, or Retirement and the Performance Units and
Dividend Equivalents thereon earned will be determined based upon the
performance level achieved with respect to the Performance Goal as set forth on
Schedule A from the Beginning Date through the December 31 following your
Termination of Service, which for this purpose shall be the End Date of the
Performance Period.
If you terminate employment with the Company or any of its Subsidiaries as an
employee, but you continue to provide bona fide services under a written
agreement with the Company or any of its Subsidiaries as a consultant or
contractor you will still be considered to have a Termination of Service upon
termination of your employment, unless you enter into a written agreement with
the Company explicitly providing that you will not have a Termination of
Service, for this plan only, while performing the non-employee services.

2014 – 8 PSU Agreement                                        Revised:
02/14/2014



--------------------------------------------------------------------------------




In all cases, Termination of Service will be interpreted and determined in a
manner consistent with the requirements of Section 409A of the Internal Revenue
Code.
For the purposes of this Agreement: (i) "Disability" means that you could
qualify to receive long-term disability payments under the Company's long-term
disability insurance program, as it may be amended from time to time, (ii)
“Retirement” means your Termination of Service on or after accruing at least
five Years of Service with the Company or a Subsidiary after being acquired by
the Company, and attaining an age of at least 50, if the sum of your age and
Years of Service is at least 70, (iii) “Years of Service” means the number of
continuous full years of employment with the Company or any of its Subsidiaries.
Upon Change in Control, as defined in the Plan, Performance Units and Dividend
Equivalents thereon shall be deemed fully earned and vested based upon the
performance level achieved from the Beginning Date through the date of the
Change in Control, which for this purpose will be deemed to be the End Date of
the Performance Period.
A share of Common Stock will be issued to you in payment of each Performance
Units that is earned and vested as soon as practicable following the End Date of
the relevant Performance Period, but in no event later than 60 days after, the
End Date of the relevant Performance Period. An amount equal to the Dividend
Equivalents on each earned and vested Performance Unit shall be paid in cash as
soon as practicable following, but in no event later than 60 days after the End
Date of the relevant Performance Period.
The Performance Units and Dividend Equivalents are not transferable except by
will or the laws of descent and distribution. Until the Common Stock is issued
upon settlement of the Performance Units you will not be deemed for any purpose
to be, or have rights as, a Company shareholder by virtue of this award.
The Company has the authority to deduct or withhold, or require you to remit to
the Company, an amount sufficient to satisfy applicable federal, state, local
and foreign taxes arising from the receipt of the shares of Common Stock upon
settlement of the Performance Units or of cash upon payment of Dividend
Equivalents. You may satisfy your tax obligation, in whole or in part, by
either: (i) electing to have the Company withhold cash payable, or shares
otherwise to be delivered with a fair market value equal to the minimum amount
of the tax withholding obligation; (ii) surrendering to the Company previously
owned Common Stock with a fair market value equal to the minimum amount of the
tax withholding obligation or (iii) by deduction from salary or any other
payment payable to you at any time on or after the day an income tax charge
arises in respect of the shares.
You acknowledge that all employees, including corporate officers, of IDEX are
prohibited from engaging in any transaction in which they may profit from
short-term speculative swings in the value of the company securities (“hedging”)
and agree not to engage in any hedging transactions. For this purpose, “hedging”
includes “short-sales” (selling borrowed securities which the seller hopes can
be purchased at a lower price in the future) or “short sales against the box”
(selling owned, but not delivered securities), “put” and “call” options
(publicly available rights to sell or buy securities within a certain period of
time at a specified price or the like), and other hedging transactions designed
to minimize the risk inherent in owning IDEX stock, such as zero-cost collars
and forward sales contracts.
Consistent with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and to the extent not in violation of any applicable
law, IDEX reserves the right to recover from current and/or former key employees
any wrongfully earned performance-based compensation, including stock-based
awards, upon the determination by the Compensation Committee of the following:
(a)
there is a restatement of Company financials, due to the material noncompliance
with any financial reporting requirement,

(b)
the cash incentive or equity compensation to be recouped was calculated on, or
its realized value affected by, the financial results that were subsequently
restated,

(c)
the cash incentive or equity compensation would have been less valuable than
what was actually awarded or paid based upon the application of the correct
financial results, and

(d)
the pay affected by the calculation was earned or awarded within three years of
the determination of the necessary restatement


2014 – 8 PSU Agreement                                        Revised:
02/14/2014



--------------------------------------------------------------------------------






The Compensation Committee has exclusive authority to modify, interpret and
enforce this provision in compliance with all regulations.
You acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. The Company, its affiliates and
your employer hold certain personal information, including your name, home
address and telephone number, date of birth, social security number or other
employee tax identification number, salary, nationality, job title, any options
awarded, cancelled, purchased, vested, unvested or outstanding in your favor,
for the purpose of managing and administering your Performance Units and
Dividend Equivalents ("Data"). The Company and its affiliates will transfer Data
to any third parties assisting the Company in the implementation, administration
and management of your Performance Units and Dividend Equivalents. These
recipients may be located in the European Economic Area, or elsewhere such as
the United States. You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your Performance Units and Dividend
Equivalents. You may, at any time, review Data, require any necessary amendments
to it or withdraw the consent herein in writing by contacting the Company;
however, withdrawing the consent may affect your ability to participate in the
Plan and receive Dividend Equivalents or shares of Common Stock upon vesting in
the Performance Units.
Your participation in the Plan is voluntary. The value of the Dividend
Equivalents, Performance Units or shares of Common Stock received upon vesting
in the Performance Units is extraordinary items of compensation outside the
scope of your employment contract, if any. As such, the Dividend Equivalents,
Performance Units and Common Stock received upon vesting of the Performance
Units are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pensions or retirement benefits or similar
payments unless specifically and otherwise provided. Rather, the awarding of
Dividend Equivalents and Performance Units represents a mere investment
opportunity.
The Performance Units and Dividend Equivalents are granted under and governed by
the terms and conditions of the Plan. You acknowledge and agree that the Plan is
discretionary in nature and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time. The Plan has been introduced
voluntarily by the Company and in accordance with the provisions of the Plan may
be terminated by the Company at any time. The grant of the Performance Units and
Dividend Equivalents are a one-time benefit and does not create any contractual
or other right to receive a grant of Performance Units, dividend equivalents or
benefits in lieu of Performance Units or dividend equivalents in the future.
Future grants of Performance Units and Dividend Equivalents, if any, will be at
the sole discretion of the Company, including, but not limited to, the timing of
the grant, the number of units and vesting provisions. By execution of this
Agreement, you consent to the provisions of the Plan and this Agreement.
All cash payments shall be made as determined by the Committee in either US
dollars or the local currency applicable to your jurisdiction, after being
converted from a US dollar equivalent based on the exchange rate selected by the
Committee.
Defined terms used herein shall have the meaning set forth in the Plan, unless
otherwise defined herein.
COMPANY:
IDEX CORPORATION
[fnotarosignaturerev.jpg]
 

By: Frank J. Notaro
Vice President - General Counsel and Secretary

2014 – 8 PSU Agreement                                        Revised:
02/14/2014



--------------------------------------------------------------------------------




Schedule A


The number of Performance Units earned and vested will be determined as follows:
Earned Performance Units = Payout Percentage x Target Award
The Payout Percentage is based on IDEX's percentile ranking of its TSR (as
defined below) vs. the TSR of the companies in the S&P Midcap 400 Industrial
Group with a GICS Sector Code = 20 - Industrials at the end of the Performance
Period.
Performance Period: January 1, 2014-December 31, 2016
Performance Level
Performance Goal
Payout Percentage
 
 
 
Below Threshold
Achieve Less than 33rd Percentile Performance
0%
Threshold
Achieve 33rd Percentile Performance
33%
Target
Achieve 50th Percentile Performance
100%
High Achievement
Achieve 60th Percentile Performance
150%
Achieve 70th Percentile Performance
200%
Achieve 80th Percentile Performance
250%

Achievement between each performance level will be interpolated on a straight
line basis rounded to the nearest whole number; provided that if the actual
performance level achieved does not meet Threshold performance (i.e.: if
performance is less than 33rd Percentile) then no Performance Units will be
earned. The maximum number of Performance Units that may be earned shall be 250%
of the Target Award.
Notwithstanding the Payout Percentage indicated above, if IDEX’s TSR for the
Performance Period is less than 1.00 (negative TSR), the Payout Percentage will
not be greater than 100%, (i.e. a TSR of 0.98 is equal to a -2.0% (absolute
negative two percent)).
"TSR" is calculated by dividing the Closing Average Share Value by the Opening
Average Share Value at the end of the Performance Period and assuming that all
applicable dividends are reinvested on the ex-dividend date. For this purpose:
•
"Closing Average Share Value" means the average closing price of the Common
Stock, for the 30 calendar days ending on the last day of the Performance Period
(i.e.: December 2, 2016 to December 31, 2016)

•
"Opening Average Share Value" means the average closing price of the Common
Stock, for the 30 calendar days preceding the beginning of the Performance
Period (i.e.: for Performance Period with a Beginning Date of January 1, 2014,
the Opening Average Share Value would include the calendar days from December 2,
2013 to December 31, 2013)




2014 – 8 PSU Agreement                                        Revised:
02/14/2014

